

115 HRES 1002 IH: Expressing congratulations to the towns of Camden, Bethune, Elgin, and Kershaw County, South Carolina, for being named 1 of 10 All-American Cities winners.
U.S. House of Representatives
2018-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1002IN THE HOUSE OF REPRESENTATIVESJuly 17, 2018Mr. Norman submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing congratulations to the towns of Camden, Bethune, Elgin, and Kershaw County, South
			 Carolina, for being named 1 of 10 All-American Cities winners.
	
 Whereas South Carolina became a State on May 23, 1788; Whereas Kershaw was designated a district from 1800 until 1868, when a new State constitution restored the county designation;
 Whereas Camden was founded in 1732, being the oldest inland town in South Carolina; Whereas Camden was established by a decree from King George II in 1730, and started as a small backcountry settlement along the banks of the Wateree River, the farthest point west that most Europeans would travel at that time;
 Whereas Bethune, originally known as Lynchwood, was established by the early 19th century when a post office was erected in 1828;
 Whereas Bethune was chartered in 1900 upon the creation of its first railroad, and the right-a-way passed through the property of Daniel Murdock Bethune;
 Whereas Elgin’s history traces back to 1899 when the Seaboard Coastline Railroad was making its way across midlands of South Carolina;
 Whereas the rails expanded in Elgin, and this area was named Blaney after a New York banker who funded the railroad and was eventually named vice president of the railroad;
 Whereas the town of Blaney was charted and incorporated on January 23, 1908; Whereas the town of Blaney became the town of Elgin in September 1962;
 Whereas Kershaw County was created in 1971 from portions of Claremont, Fairfield, Lancaster, and Richland Counties;
 Whereas the towns of Camden, Elgin, and Bethune now all fall within the jurisdiction of Kershaw County;
 Whereas the towns of Camden, Elgin, and Bethune, in conjunction with Kershaw County, have all been classified as one entity within the regulations of the All-American City National Civic League;
 Whereas since 1949, the All-American City National Civic League issues an award to 10 communities celebrating and recognizing neighborhoods, towns, cities, counties, and regions that engage in initiative, inclusive, and effective efforts to tackle critical, local challenges;
 Whereas this award was once called the Nobel Prize for constructive citizenship and has been awarded to more than 500 communities across the country; Whereas Kershaw County was the only county to enter and win a nomination in 2018; and
 Whereas the receiving of such a prominent and honorable award will pay tribute to the rich history and public service that Kershaw County and its towns contribute to South Carolina and our Nation: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes Kershaw County, South Carolina, and its towns for having won a prestigious award only granted to 10 communities each year; and
 (2)commends the work these citizens have accomplished to create a better community for all South Carolinians.
			